DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-18 are rejected under 35 USC § 103 as being unpatentable over Jung (Jung; Hwajun et al., US 20180182303 A1). 
Regarding claim 1 (original), Jung discloses a display control method (Jung; see [0002]), comprising: 
in response to turning on a display panel, acquiring a current first sensing voltage when a data voltage is equal to a first set data voltage (Jung, discloses obtaining input image data upon display power-up; see [0045], [0049], [0052]); 
and compensating display data based on the current first sensing voltage (Jung, discloses compensating the image data, or compensating the display data; see [0049], [0052]). 

Jung differs from the instant invention only in that Jung does not appear to explicitly disclose: acquiring a current first sensing voltage when a display is first turned on, as might be implied by the clause “in response to turning on a display panel”. 
However, one of ordinary skill in the art before the effective filing date would have inferred adjusting the display parameters on startup given Jung’s disclosure that the TFT threshold voltage varies with temperature (see [0083]), the TFT threshold voltage is updated in real-time (see [0053]), and by reasoning that the display temperature is likely to be lower when first powered up, and that real-time includes start up.
Regarding claim 2 (original), Jung discloses the display control method of claim 1, wherein compensating the display data based on the current first sensing voltage comprises: 
acquiring, based on the current first sensing voltage, a variation of a current threshold voltage and a variation of a current compensation coefficient of a thin film transistor (TFT) corresponding to the current first sensing voltage (Jung, discloses acquiring a variation in a threshold voltage of a driving TFT; see [0050]); 
and compensating the display data based on the variation of the current threshold voltage and the variation of the current compensation coefficient (Jung, discloses compensating the display data; see [0049], [0050], [0055]). 
The motivation to combine presented prior applies equally here.
Regarding claim 3 (original), Jung discloses the display control method of claim 2, wherein compensating the display data based on the variation of the current threshold voltage and the variation of the current compensation coefficient comprises: 

the preset formula being denoted by: data1 = ΔK’ * K0 * data + ΔVth’ + Vth0, where data1 represents the display data after compensation; ΔK’ represents the variation of the current compensation coefficient; K0 represents an initial value of a compensation coefficient of the display panel at normal temperature; data represents the display data before compensation; ΔVth’ represents the variation of the current threshold voltage; and Vth0 represents an initial value of a threshold voltage of the display panel at normal temperature (Jung; see [0060]-[0063]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4 (currently amended), Jung discloses the display control method of claim 3, wherein acquiring, based on the current first sensing voltage, the variation of the current threshold voltage and the variation of the current compensation coefficient of the thin film transistor (TFT) corresponding to the current first sensing voltage comprises: 
acquiring a variation of a threshold voltage corresponding to the current first sensing voltage based on the current first sensing voltage and a pre-stored correspondence relation curve between a first sensing voltage and the variation of the threshold voltage (Jung; see [0058]-[0060]); 
determining the variation of the threshold voltage corresponding to the current first sensing voltage as the variation of the current threshold voltage (Jung; see [0061]); 
acquiring a variation of a compensation coefficient corresponding to the current first sensing voltage based on the current first sensing voltage and a pre-stored 
and determining the variation of the compensation coefficient corresponding to the current first sensing voltage as the variation of the current compensation coefficient (Jung; see [0062]).
The motivation to combine presented prior applies equally here.
Regarding claim 5 (original), Jung discloses the display control method of claim 4, further comprising: 
generating the correspondence relation curve between the first sensing voltage and the variation of the threshold voltage based on a variation curve of the variation of the threshold voltage versus temperature and a variation curve of the first sensing voltage versus temperature (Jung, see [0058], [0063]).
The motivation to combine presented prior applies equally here.
Regarding claim 9 (original), Jung discloses a display control apparatus (Jung, discloses a display control apparatus, or a driver integrated circuit 20; see Fig. 1, [0041]), comprising: 
a first acquisition module, configured to, in response to turning on a display panel, acquire a current first sensing voltage when a data voltage is equal to a first set data voltage (Jung, shows a first acquisition module, or a sensor 22; see Fig. 1, [0045]; discloses obtaining a current first sensing voltage upon display power-up; see [0045], [0049], [0052]); 
and a compensation module, configured to compensate display data based on the current first sensing voltage (Jung, shows a compensation module, or a or 
Jung differs from the instant invention only in that Jung does not appear to explicitly disclose: acquiring a current first sensing voltage when a display is first turned on, as might be implied by the clause “in response to turning on a display panel”. 
However, one of ordinary skill in the art before the effective filing date would have inferred adjusting the display parameters on startup given Jung’s disclosure that the TFT threshold voltage varies with temperature (see [0083]), the TFT threshold voltage is updated in real-time (see [0053]), and by reasoning that the display temperature is likely to be lower when first powered up, and that real-time includes start up.
Regarding claim 10 (original), Jung discloses the display control apparatus of claim 9, wherein the compensation module is configured to: 
acquire, based on the current first sensing voltage, a variation of a current threshold voltage and a variation of a current compensation coefficient of a thin film transistor (TFT) corresponding to the current first sensing voltage (Jung, discloses acquiring a variation in a threshold voltage of a driving TFT; see [0050]); 
and compensate the display data based on the variation of the current threshold voltage and the variation of the current compensation coefficient (Jung, discloses compensating the display data; see [0049], [0050], [0055]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 11 (original), Jung discloses the display control apparatus of claim 10, wherein the compensation module is configured to: 
compensate the display data through a preset formula (Jung; see [0057], [0058]), 

The motivation to combine presented prior applies equally here. 
Regarding claim 12 (currently amended), Jung discloses the display control apparatus of claim 11, wherein the compensation module is configured to: 
acquire a variation of a threshold voltage corresponding to the current first sensing voltage based on the current first sensing voltage and a pre-stored correspondence relation curve between a first sensing voltage and the variation of the threshold voltage (Jung; see [0058]-[0060]); 
determine the variation of the threshold voltage corresponding to the current first sensing voltage as the variation of the current threshold voltage (Jung; see [0061]); 
acquire a variation of a compensation coefficient corresponding to the current first sensing voltage based on the current first sensing voltage and a pre-stored correspondence relation curve between the first sensing voltage and the variation of the compensation coefficient (Jung; see [0061], [0062]); 
and determine the variation of the compensation coefficient corresponding to the current first sensing voltage as the variation of the current compensation coefficient (Jung; see [0062]).

Regarding claim 13 (original), Jung discloses the display control apparatus of claim 12, further comprising: 
a first generation module, configured to generate the correspondence relation curve between the first sensing voltage and the variation of the threshold voltage based on a variation curve of the variation of the threshold voltage versus temperature and a variation curve of the first sensing voltage versus temperature (Jung, discloses a first generation module, or a data voltage generator 23; see [0049], [0058], [0063]). 
The motivation to combine presented prior applies equally here.
Regarding claim 17 (currently amended), Jung discloses a display panel (Jung, showing a display panel 10; see Fig. 1, [0041]), comprising: 
the display control apparatus of claim 9 (see Regarding claim 9, above). 
The motivation to combine presented prior applies equally here. 
Regarding claim 18 (original), Jung discloses the display panel of claim 17, 
wherein the display panel is an OLED display panel, or an AMOLED display panel (Jung, discloses an OLED display panel; see [0040], [0041]). 
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 6-8, 14-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Mizukoshi; Seiichi, US 20130050292 A1, describing an amoled display which compensates for TFT threshold voltage deviation and drift, see [0098];
Nam; Woojin et al., US 20150154908 A1, describing an oled display which compensates for TFT threshold voltage deviation and drift, see [0045];
Kim; Dongik et al., US 20150179102 A1, describing an oled display which compensates for TFT threshold voltage deviation and drift, see [0050];
Kim; Joon Young, US 20150179107 A1, describing an oled display which compensates for TFT threshold voltage deviation and drift, see [0050];
Jeon; Dong Hyup et al., US 20150325170 A1, describing an amoled display which compensates for TFT threshold voltage deviation and drift, see [0046]);
Song; Danna et al., US 20170193909 A1, describing an amoled display which compensates for TFT threshold voltage deviation and drift, see [0044]-[0046];
Zeng; Yuchao et al., US 20200035154 A1, describing an amoled display which uses calculated ratios to compensate for thin film transistor threshold voltage deviation and drift, see [0017]-[0018]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693